      Case 2:18-cr-00053-TOR    ECF No. 238    filed 09/16/21    PageID.2321 Page 1 of 7




 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                        EASTERN DISTRICT OF WASHINGTON
 7
      UNITED STATES OF AMERICA,
 8                                                 NO: 2:18-CR-0053-TOR
                               Plaintiff,
 9                                                 ORDER ON MOTIONS TO
            v.                                     SUPPRESS, EXCLUDE, & DISMISS
10
      PAUL AARON MURRAY,
11
                               Defendant.
12

13         BEFORE THE COURT are Defendant’s Motion to Suppress Unlawful

14   Search of ISP Records (ECF No. 220), Motion to Exclude Forensic Analysis and

15   for Daubert Hearing (ECF No. 225), and Amended Motion to Dismiss Case for

16   Failure to Preserve Evidence (ECF No. 226). The motions were heard at a hearing

17   on September 16, 2021. The Court has reviewed the file and the records contained

18   therein, heard argument of counsel and is fully informed.

19   //

20   //



     ORDER ON MOTIONS TO SUPPRESS, EXCLUDE, & DISMISS ~ 1
     Case 2:18-cr-00053-TOR      ECF No. 238     filed 09/16/21   PageID.2322 Page 2 of 7




 1                                       DISCUSSION

 2      A. Motion to Suppress Unlawful Search of ISP Records (ECF No. 220).

 3         Defendant seeks suppression of “all evidence derivative of law

 4   enforcement’s warrantless search of Mr. Murray’s internet service provider (“ISP”)

 5   records from Comcast Cable Communications (“Comcast”). ECF No. 220 at 1-2.

 6   Defendant contends that his Fourth Amendment rights were violated by the

 7   Government’s use of a broadly worded summons to obtain IP addresses and

 8   subscriber information.

 9         The Government points out that it received Defendant’s name, address and

10   telephone number as the subscriber of the subject IP address, but did not request or

11   receive any web browsing history, content of communications nor historical

12   location information. See ECF No. 174-1 at 32, ¶ 44. Thus, the Government

13   contends there has been no Fourth Amendment violation. The Court agrees.

14         Defendant has no legitimate expectation of privacy in information he

15   voluntarily turns over to third parties, he has no standing to raise a Fourth

16   Amendment challenge. See Smith v. Maryland, 442 U.S. 735, 743-44 (1979).

17   Defendant’s reference to Comcast’s privacy policy does not change this equation,

18   the policy specifically provides for the sharing of information “When required by

19   law or to respond to legal process”. ECF No. 221-2 at 4. The Government used

20   the appropriate legal process to obtain the information. 19 U.S.C. § 1509; 18



     ORDER ON MOTIONS TO SUPPRESS, EXCLUDE, & DISMISS ~ 2
     Case 2:18-cr-00053-TOR      ECF No. 238     filed 09/16/21   PageID.2323 Page 3 of 7




 1   U.S.C. § 2703(c)(2) (requiring electronic communication service to provide name,

 2   address, records of session times and durations, etc., when a governmental entity

 3   uses an administrative subpoena to request such records). Courts uniformly hold

 4   that individuals have no reasonable expectation of privacy in their IP address and

 5   subscriber information held by a third party. Along that line of reasoning, the

 6   Government clearly exercised good faith when it obtained the information it did.

 7   Defendant’s motion to suppress is denied.

 8      B. Motion to Exclude Forensic Analysis and for Daubert Hearing (ECF No.

 9         225).

10         Defendant moves for an order excluding the forensic data analysis of the

11   Samsung laptop and the HTC Android partial extraction. Defendant contends the

12   Samsung laptop was subject to an ADF preview at approximately 9:35 a.m. on

13   January 25, 2018, after an agent claimed he “powered off” the Samsung.

14   Additionally, Defendant claims an agent located an artifact torrent link labeled

15   “hussyfan” which the defense cannot locate on the E01. Thus, Defendant contends

16   the analysis of the computer is contaminated and unreliable.

17         Defendant also alleges the HTC Android is only a partial extraction that

18   does not capture a reliable amount of data and thus, is not a verifiable forensically

19   sound extraction and must be excluded.

20



     ORDER ON MOTIONS TO SUPPRESS, EXCLUDE, & DISMISS ~ 3
     Case 2:18-cr-00053-TOR      ECF No. 238    filed 09/16/21   PageID.2324 Page 4 of 7




 1          Finally, Defendant contends that TFO Bickford’s testimony should be

 2   excluded under Daubert, because the analysis of the laptop and the partial

 3   download of the HTC Android are scientifically unreliable. Defendant does not

 4   challenge the Government’s experts’ qualifications, only the reliability of their

 5   analysis. Daubert’s gatekeeping requirement “is to ensure the reliability and

 6   relevancy of expert testimony.” Kumho Tire Co., Ltd. V. Carmichael, 526 U.S.

 7   137, 152 (1999).

 8          The Government points out that the Defendant’s expert was mistakenly

 9   referencing the Dell laptop that was subject to a USB connection at 9:36 a.m.

10   Central Time Zone, not the Samsung laptop. Additionally, the Government points

11   out that the “hussyfan” file was located in the “shadow copy” of the E01, but the

12   defense expert does not claim to have looked there. Additionally, according to the

13   government’s expert report, the file is referenced at least two other times on the

14   E01.

15          Even if the Court accepts the inconsequential anomalies in Defendant’s

16   contentions, no exclusion or Daubert hearing is necessary. If relevant, cross

17   examination or defense expert testimony would be sufficient to elucidate the

18   contentions.

19          With respect to the partial extraction from the HTC Android, the Defendant

20   does not articulate any material evidence that is missing or that would further his



     ORDER ON MOTIONS TO SUPPRESS, EXCLUDE, & DISMISS ~ 4
     Case 2:18-cr-00053-TOR      ECF No. 238   filed 09/16/21   PageID.2325 Page 5 of 7




 1   defense. Defendant does not contend that the evidence the Government located on

 2   the HTC Android does not actually exist. Defendant has not sought to examine the

 3   HTC Android which remains in the Government’s possession and available. At

 4   this point, Defendant’s contentions are speculative and do not detract from the

 5   relevancy or reliability of the Government’s expected testimony.

 6         Without any specificity or expert testimony, Defendant contends TFO

 7   Bickford’s testimony will be scientifically unreliable. No material or relevant

 8   evidence supports Defendant’s contention.

 9         Finally, Defendant’s Reply for the first time alleges that the Windows User

10   Account was changed on the Samsung laptop. ECF No. 236 at 11. Defendant

11   provides no analysis as to the affect this has on the evidence the Government is

12   expected to offer nor how that affects its reliability. The Government has not had

13   an opportunity to respond to this new contention. Accordingly, if Defendant

14   intends to pursue this issue, a renewed motion must be filed and full briefing

15   performed in accordance with the Court’s scheduling order.

16         Even if the Court accepts Defendant’s current contentions, none of

17   Defendant’s arguments or contentions provide any reason to question that the

18   evidence the Government is offering against the Defendant was actually located on

19   Defendant’s electronic devices. Thus, the motion to exclude and for a Daubert

20   hearing are denied at this time.



     ORDER ON MOTIONS TO SUPPRESS, EXCLUDE, & DISMISS ~ 5
     Case 2:18-cr-00053-TOR      ECF No. 238    filed 09/16/21   PageID.2326 Page 6 of 7




 1      C. Amended Motion to Dismiss Case for Failure to Preserve Evidence

 2         (ECF No. 226).

 3         Defendant again seeks to dismiss the Indictment for “law enforcement’s

 4   deletion of the ADF preview” of the Samsung laptop. ECF No. 226 at 1. The

 5   Court already ruled that this deletion was appropriate and not in bad faith. ECF

 6   Nos. 149 at 4-5; 194 at 6. Defendant now contends that the Samsung was not

 7   “powered off” as an agent testified and that the artifacts of a “hussyfan” file cannot

 8   be located by the Defendant’s expert.

 9         The Government responds that the Samsung may have been put in sleep

10   mode rather than fully powered off, but that anomaly did not affect the evidence

11   obtained. The Government also points out that the Defendant’s expert was

12   mistakenly referencing the Dell laptop that was subject to a USB connection at

13   9:36 a.m. Central Time Zone, not the Samsung laptop. Additionally, the

14   Government points out that the “hussyfan” file was located in the “shadow copy”

15   of the E01, but the defense expert does not claim to have looked there.

16   Additionally, according to the government’s expert report, the file is referenced at

17   least two other times on the E01.

18         Defendant also contends there was “data spoilation” regarding the HTC

19   Android. ECF No. 226 at 2. Because data was only partially extracted from the

20   HTC Android, Defendant contends he is deprived of access to “the legitimate,



     ORDER ON MOTIONS TO SUPPRESS, EXCLUDE, & DISMISS ~ 6
     Case 2:18-cr-00053-TOR      ECF No. 238    filed 09/16/21   PageID.2327 Page 7 of 7




 1   uninterrupted state of the . . . HTC Android when it was seized by law enforcement

 2   on the morning of January 25, 2018.” Id. at 6. Defendant has not sought to

 3   examine the HTC Android, which remains in the Government’s possession, but

 4   merely speculates that evidence may be missing.

 5         Even if the Court accepts all of Defendant’s contentions, Defendant does not

 6   articulate any material evidence that is missing or that would further his defense.

 7         The Court finds no bad faith and no Due Process violation warranting the

 8   extreme remedy of dismissal.

 9         ACCORDINGLY, IT IS HEREBY ORDERED:

10         1.   Defendant’s Motion to Suppress Unlawful Search of ISP Records, ECF

11              No. 220, is DENIED.

12         2.   Defendant’s Motion to Exclude Forensic Analysis and for Daubert

13              Hearing, ECF No. 225, is DENIED.

14         3.   Defendant’s Amended Motion to Dismiss Case for Failure to Preserve

15              Evidence, ECF No. 226, is DENIED.

16         The District Court Executive is directed to enter this order and provide

17   copies to counsel.

18         DATED September 16, 2021.

19

20                                  THOMAS O. RICE
                                 United States District Judge


     ORDER ON MOTIONS TO SUPPRESS, EXCLUDE, & DISMISS ~ 7
